                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No. 5:19-cv-00054 DDP (AFM)                                         Date: March 25, 2019
Title      Ruben Alonzo v. P.A. Martin Hernandez, et al.



Present: The Honorable:      ALEXANDER F. MacKINNON, U.S. Magistrate Judge


                  Ilene Bernal                                            N/A
                  Deputy Clerk                                   Court Reporter / Recorder

         Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                      N/A                                                 N/A

Proceedings (In Chambers): ORDER TO SHOW CAUSE RE DISMISSAL FOR LACK OF
                           PROSECUTION

        On January 9, 2019, pro se Plaintiff Ruben Alonzo filed a Civil Rights Complaint. On
February 6, 2019, the Court advised plaintiff that his complaint was being screened pursuant to 28
U.S.C. § 1915(e)(2). Plaintiff was also advised of his obligation to notify the Court immediately of
any change of address and that failure by plaintiff to inform the Court of his current address may
result in the action being dismissed for failure to prosecute. See Carey v. King, 856 F.2d 1439, 1440-
41 (9th Cir. 1988); Local Civil Rule 41-6.

        From the Court’s review of public information, it appears that plaintiff is no longer in BOP
custody, and he has not provided the Court with his current address. Accordingly, the Court orders
plaintiff to show cause in writing on or before April 10, 2019, why this action should not be
dismissed for lack of prosecution. The Order to Show Cause will stand submitted on that date.
Plaintiff is hereby cautioned that failing to comply with this Order and to show cause, will result in
the recommendation that this action be dismissed for failure to prosecute.

        IT IS SO ORDERED.

                                                                                                   :
                                                                   Initials of Preparer           ib




CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 1
